





EXHIBIT 10.12

THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR ANY OTHER SECURITIES
LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR TRANSFERRED OR
OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH
SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL TO THE ISSUER OF
THESE SECURITIES, SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 

Date: December____, 2008

 




WARRANT FOR THE PURCHASE OF SHARES OF

COMMON STOCK OF OPTIONS MEDIA GROUP HOLDINGS, INC.

THIS IS TO CERTIFY that, for value received, ____________, his successors and
assigns (collectively, the “Holder” or “Holders”), are entitled to purchase,
subject to the terms and conditions hereinafter set forth, ______ shares of
Options Media Holdings, Inc., a Nevada corporation (the “Company”) common stock,
$0.001 par value per share (“Common Stock”), and to receive certificates for the
Common Stock so purchased.  The exercise price of this Warrant is $0.30 per
share (the “Exercise Price”).  




1.

Exercise Period.  This Warrant may be exercised by the Holder at any time
through 5:00 pm, New York, New York time, ______, 2011 (the “Exercise Period”).
 This Warrant will terminate automatically and immediately upon the expiration
of the Exercise Period.    




2.

Exercise of Warrant; Cashless Exercise.  Subject to vesting, this Warrant may be
exercised, in whole or in part, at any time and from time to time during the
Exercise Period.  Such exercise shall be accomplished by tender to the Company
of an amount equal to the Exercise Price multiplied by number of underlying
shares being purchased (the “Purchase Price”), either (a) in cash, by wire
transfer or by certified check or bank cashier’s check, payable to the order of
the Company, or (b) by surrendering such number of shares of Common Stock
received upon exercise of this Warrant with an aggregate Fair Market Value (as
defined below) equal to the Purchase Price (as described in the following
paragraph (a “Cashless Exercise”), together with presentation and surrender to
the Company of this Warrant with an executed subscription agreement in
substantially the form attached hereto as Exhibit A (the “Subscription”). Upon
receipt of the foregoing, the Company will deliver to the Holders, as promptly
as possible, a certificate or certificates representing the shares of Common
Stock so purchased, registered in the name of the Holders or its transferee (as
permitted under Section 3 below).  With respect to any exercise of this Warrant,
the Holders will for all purposes be deemed to have become the holder of record
of the number of shares of Common Stock





1







--------------------------------------------------------------------------------







purchased hereunder on the date a properly executed Subscription and payment of
the Purchase Price is received by the Company (the “Exercise Date”),
irrespective of the date of delivery of the certificate evidencing such shares,
except that, if the date of such receipt is a date on which the stock transfer
books of the Company are closed, such person will be deemed to have become the
holder of such shares at the close of business on the next succeeding date on
which the stock transfer books are open.  Fractional shares of Common Stock will
not be issued upon the exercise of this Warrant.  In lieu of any fractional
shares that would have been issued but for the immediately preceding sentence,
the Holders will be entitled to receive cash equal to the current market price
of such fraction of a share of Common Stock on the trading day immediately
preceding the Exercise Date.  In the event this Warrant is exercised in part,
the Company shall issue a new Warrant to the Holders covering the aggregate
number of shares of Common Stock as to which this Warrant remains exercisable
for.




If the Holders elect to conduct a Cashless Exercise, the Company shall cause to
be delivered to the Holder a certificate or certificates representing the number
of shares of Common Stock computed using the following formula:

X = Y (A-B)

A




Where:


X

=

the number of shares of Common Stock to be issued to Holder;




Y

=

the portion of the Warrant (in number of shares of Common

Stock) being exercised by Holder (at the date of such

calculation);




A

=

the Fair Market Value (as defined below) of one share of

Common Stock on the Exercise Date, calculated by taking the

average Fair Market Value over the last 10 trading days (not

including the Exercise Date); and




B

=

Warrant Price (as adjusted to the date of such calculation).

For purposes of this Warrant, Fair Market Value shall mean:  (i) if the
principal trading market for such securities is a national securities exchange
including The Nasdaq Stock Market or the Over-the-Counter Bulletin Board (or a
similar system then in use), the last reported sales price on the principal
market the trading day immediately prior to such Exercise Date; or (ii) if  (i)
is not  applicable, and if bid and ask prices for shares of Common Stock are
reported by the principal trading market or the National Quotation Bureau, the
average of the high bid and low ask prices so reported for the trading day
immediately prior to such Exercise Date.  Notwithstanding the foregoing, if
there is no last reported sales price or bid and ask prices, as the case may be,
for the day in question, then Fair Market Value shall be determined as of the
latest day prior to such day for which such last reported sales price or bid and
ask prices, as the case may be, are available, unless such securities have not
been traded on an exchange or in the over-the-counter market for 30 or more days
immediately prior to the day in question, in which case the Fair Market Price
shall be determined in good faith by, and reflected in a formal resolution of,
the board of directors of the Company.





2







--------------------------------------------------------------------------------







3.

Recording, Transferability, Exchange and Obligations to Issue Common Stock.

(a)

Registration of Warrant.  The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time.  The Company may deem
and treat the registered Holder of this Warrant as the absolute owner hereof for
the purpose of any exercise hereof or any distribution to the Holder, and for
all other purposes, absent actual notice to the contrary from the transferee and
transferor.

(b)

Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto as Exhibit B duly completed and
signed, to the Company at its address specified herein.  As a condition to the
transfer, the Company may request a legal opinion as contemplated by the legend.
 Upon any such registration or transfer, a new Warrant to purchase Common Stock,
in substantially the form of this Warrant (any such new Warrant, a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

(c)

This Warrant is exchangeable upon its surrender by the Holders to the Company
for new Warrants of like tenor and date representing in the aggregate the right
to purchase the number of shares purchasable hereunder, each of such new
Warrants to represent the right to purchase such number of shares as may be
designated by the Holders at the time of such surrender (not to exceed the
aggregate number of shares underlying this Warrant).

(d)

The Company’s obligations to issue and deliver Common Stock in accordance with
the terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of Common Stock.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
the Warrant  as required pursuant to the terms hereof.

4.

Adjustments to Exercise Price and Number of Shares Subject to Warrant.  The
Exercise Price and the number of shares of Common Stock purchasable upon the
exercise of this Warrant are subject to adjustment from time to time upon the
occurrence of any of the events specified in this Section 4.  For the purpose of
this Section 4, “Common Stock” means shares now or hereafter authorized of any
class of common stock of the Company, however designated, that has the right to
participate in any distribution of the assets or earnings of the Company





3







--------------------------------------------------------------------------------







without limit as to per share amount (excluding, and subject to any prior rights
of, any class or series of preferred stock).

(a)

In case the Company shall (i) pay a dividend or make a distribution in shares of
Common Stock to holders of shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of its shares of Common Stock other securities
of the Company, then the Exercise Price in effect at the time of the record date
for such dividend or on the effective date of such subdivision, combination or
reclassification, and/or the number and kind of securities issuable on such
date, shall be proportionately adjusted so that the Holders of the Warrant
thereafter exercised shall be entitled to receive the aggregate number and kind
of shares of Common Stock (or such other securities other than Common Stock) of
the Company, at the same aggregate Exercise Price, that, if such Warrant had
been exercised immediately prior to such date, the Holders would have owned upon
such exercise and been entitled to receive by virtue of such dividend,
distribution, subdivision, combination or reclassification. Such adjustment
shall be made successively whenever any event listed above shall occur.

(b)

In case the Company shall fix a record date for the making of a distribution to
all holders of Common Stock (including any such distribution made in connection
with a consolidation or merger in which the Company is the surviving
corporation) of cash, evidences of indebtedness or assets, or subscription
rights or warrants, the Exercise Price to be in effect after such record date
shall be determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
Fair  Market Value  per share of Common Stock on such record date, less the
amount of cash so to be distributed or the Fair Market Value (as determined in
good faith by, and reflected in a formal resolution of, the board of directors
of the Company) of the portion of the assets or evidences of indebtedness so to
be distributed, or of such subscription rights or warrants, applicable to one
share of Common Stock, and the denominator of which shall be the  Fair Market
Value per share of Common Stock.  Such adjustment shall be made successively
whenever such a record date is fixed; and in the event that such distribution is
not so made, the Exercise Price shall again be adjusted to be the Exercise Price
which would then be in effect if such record date had not been fixed.  

(c)

Notwithstanding any provision herein to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this Section 4(c) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 4 shall be made to the nearest
cent or the nearest one-hundredth of a share, as the case may be.

(d)  

In the event that at any time, as a result of an adjustment made pursuant to
Section 4(a) above, the Holders of any Warrant thereafter exercised shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, thereafter the number of such other shares so receivable upon
exercise of any Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Common Stock contained in this





4







--------------------------------------------------------------------------------







Section 4, and the other provisions of this Warrant shall apply on like terms to
any such other shares.

(e)

 Fundamental Transactions.  If, at any time while this Warrant is outstanding,
(1) the Company effects any merger or consolidation of the Company with or into
another company, (2) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (3) any tender offer or
exchange offer (whether by the Company or another company or person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (4) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Common Stock then issuable
upon exercise in full of this Warrant (the “Alternate Consideration”). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s option and request, any successor to the Company
or surviving entity in such Fundamental Transaction shall issue to the Holder a
new warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof.  Any such
successor or surviving entity shall be deemed to be required to comply with the
provisions of this paragraph (c) and shall insure that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

(f)

In case any event shall occur as to which the other provisions of this Section 4
are not strictly applicable but the failure to make any adjustment would not
fairly protect the purchase rights represented by this Warrant in accordance
with the essential intent and principles hereof, then, in each such case, the
Company shall effect such adjustment, on a basis consistent with the essential
intent and principles established in this Section 4, as may be necessary to
preserve, without dilution, the purchase rights represented by this Warrant.

(g)

Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to this
Section 4, the Company at its expense will promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Common Stock or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such





5







--------------------------------------------------------------------------------







adjustment is based.  Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.

5.

No Registration Rights.  The Warrant has not been registered under the
Securities Act of 1933.  When exercised, the stock certificates shall bear the
following legend.

“The securities represented by this certifi­cate have not been registered under
the Securities Act of 1933 (the “Securities Act”), and may not be offered for
sale or sold except pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an opinion of counsel, if such opinion and counsel
shall be reasonably satis­factory to counsel to the issuer, that an exemption
from registration under the Securities Act is available”.

6.

 Reservation of Common Stock.  The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Common Stock upon exercise of this Warrant as herein provided, the number
of shares of Common Stock which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 4). The Company covenants that all
Common Stock so issuable and deliverable shall, upon issuance and the payment of
the applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable.

7.

Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of  evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which may include a surety bond), if requested.
 Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe.  If a New Warrant is requested
as a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company's
obligation to issue the New Warrant.

8.

Charges, Taxes and Expenses.  Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Common Stock or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Common Stock upon exercise
hereof.

9.

Notices to Holders.  Upon any adjustment of the Exercise Price (or number of
shares of Common Stock issuable upon the exercise of this Warrant) pursuant to
Section 4, the Company shall promptly thereafter cause to be given to the
Holders written notice of such adjustment.  Such notice shall include the
Exercise Price (and/or the number of shares of Common Stock issuable upon the
exercise of this Warrant) after such adjustment, and shall set





6







--------------------------------------------------------------------------------







forth in reasonable detail the Company’s method of calculation and the facts
upon which such calculations were based.  Where appropriate, such notice shall
be given in advance and included as a part of any notice required to be given
under the other provisions of this Section 9.

In the event of (a) any fixing by the Company of a record date with respect to
the holders of any class of securities of the Company for the purpose of
determining which of such holders are entitled to dividends or other
distributions, or any rights to subscribe for, purchase or otherwise acquire any
shares of capital stock of any class or any other securities or property, or to
receive any other right, (b) any capital reorganization of the Company, or
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all of the assets or business of the Company
to, or consolidation or merger of the Company with or into, any other entity or
person, or (c) any voluntary or involuntary dissolution or winding up of the
Company, then and in each such event the Company will give the Holders a written
notice specifying, as the case may be (i) the record date for the purpose of
such dividend, distribution, or right, and stating the amount and character of
such dividend, distribution, or right; or (ii) the date on which any such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, conveyance, dissolution, liquidation, or winding up is to take place and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such capital stock or securities receivable upon the exercise of this
Warrant) shall be entitled to exchange their shares of Common Stock (or such
other stock securities) for securities or other property deliverable upon such
event.  Any such notice shall be given at least 10 days prior to the earliest
date therein specified.

10.

No Rights as a Stockholder.  This Warrant does not entitle the Holders to any
voting rights or other rights as a stockholder of the Company, nor to any other
rights whatsoever except the rights herein set forth. Provided, however, the
Company shall not enter into any merger agreement in which it is not the
surviving entity, or sell all or substantially all of its assets unless the
Company shall have first provided the Holders with 20 days’ prior written
notice.

11.

Additional Covenants of the Company.  If upon issuance of any shares for which
this Warrant is exercisable, the Common Stock is listed for trading or trades on
any national securities exchange including The Nasdaq Stock Market upon the
issuance, the Company shall, at its expense, promptly obtain and maintain the
listing or qualifications for trading of such shares.

The Company shall comply with the reporting requirements of Sections 13 and
15(d) of the Securities Exchange Act of 1934 for so long as and to the extent
that such requirements apply to the Company.

The Company shall not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issuance or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant. Without limiting the generality of the foregoing, the Company (a) will
at all times reserve and keep available, solely for issuance and delivery upon
exercise of this Warrant, shares of Common Stock issuable from time to time upon
exercise of this Warrant, (b) will not increase the par value of any shares of
Common Stock issuable upon exercise of this Warrant above the amount payable
therefor upon such exercise, and (c) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable stock.





7







--------------------------------------------------------------------------------







12.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Holders and their respective successors and
permitted assigns.

13.

Severability.  Every provision of this Warrant is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the remainder of this Warrant.

14.

Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of Florida without regard to choice of law
considerations.

15.

Attorneys’ Fees.  In any action or proceeding brought to enforce any provision
of this Warrant, the prevailing party shall be entitled to recover reasonable
attorneys’ fees in addition to its costs and expenses and any other available
remedies.  

16.

Entire Agreement.  This Warrant (including the Exhibits attached hereto)
constitutes the entire understanding between the Company and the Holders with
respect to the subject matter hereof, and supersedes all prior negotiations,
discussions, agreements and understandings relating to such subject matter.

17.

Good Faith. The Company will not, by amendment of its Articles of Incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate  in
order to protect the rights of the holder of this Warrant against such
impairment.




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first set forth above.

 

Options Media Group Holdings, Inc.

 

 

 

 

 

By:

 

 

 

Scott Frohman

Chief Executive Officer





8







--------------------------------------------------------------------------------







Exhibit A

SUBSCRIPTION FORM

(To be Executed by the Holders to Exercise the Rights To Purchase Common Stock
Evidenced by the Within Warrant)

The undersigned hereby irrevocably subscribes for _______ shares of the Common
Stock (the “Stock”) of Options Media Group Holdings, Inc.  (the “Company”)
pursuant to and in accordance with the terms and conditions of the attached
Warrant (the “Warrant”), and hereby makes payment of $_______ therefore by
[tendering cash, wire transferring or delivering a certified check or bank
cashier’s check, payable to the order of the Company] [surrendering _______
shares of Common Stock received upon exercise of the Warrant, which shares have
an aggregate fair market value equal to such payment as required in Section 2 of
the Warrant].  The undersigned requests that a certificate for the Stock be
issued in the name of the undersigned and be delivered to the undersigned at the
address stated below.  If the Stock is not all of the shares purchasable
pursuant to the Warrant, the undersigned requests that a new Warrant of like
tenor for the balance of the remaining shares purchasable thereunder be
delivered to the undersigned at the address stated below.

In connection with the issuance of the Stock, I hereby represent to the Company
that I am acquiring the Stock for my own account for investment and not with a
view to, or for resale in connection with, a distribution of the shares within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”).

I understand that if at this time the Stock has not been registered under the
Securities Act, I must hold such Stock indefinitely unless the Stock is
subsequently registered and qualified under the Securities Act or is exempt from
such registration and qualification. I shall make no transfer or disposition of
the Stock unless (a) such transfer or disposition can be made without
registration under the Securities Act by reason of a specific exemption from
such registration and such qualification, or (b) a registration statement has
been filed pursuant to the Securities Act and has been declared effective with
respect to such disposition.  I agree that each certificate representing the
Stock delivered to me shall bear substantially the same as set forth on the
front page of the Warrant.

I further agree that the Company may place stop transfer orders with its
transfer agent same effect as the above legend.  The legend and stop transfer
notice referred to above shall be removed only upon my furnishing to the Company
of an opinion of counsel (reasonably satisfactory to the Company) to the effect
that such legend may be removed.

Date:

 

 

Signed:

 

 

 

 

Print Name:

 

 

 

 

Address:

 




Date:

 

 

Signed:

 

 

 

 

Print Name:

 

 

 

 

Address:

 











--------------------------------------------------------------------------------







Exhibit B

ASSIGNMENT

(To be Executed by the Holders to Effect Transfer of the Attached Warrant)




For Value Received __________________________ hereby sells, assigns and
transfers to _________________________ the Warrant attached hereto and the
rights represented thereby to purchase _________ shares of Common Stock in
accordance with the terms and conditions hereof, and does hereby irrevocably
constitute and appoint ___________________________ as attorney to transfer such
Warrant on the books of the Company with full power of substitution.

Dated:

 

 

Signed:

 

 

 

 

Please print or typewrite name and address of assignee:

 

Please insert Social Security or other Tax Identification Number of Assignee:




Dated:

 

 

Signed:

 

 

 

 

Please print or typewrite name and address of assignee:

 

Please insert Social Security or other Tax Identification Number of Assignee:












